Appellant again complains in his motion because of the fact that we failed in our original opinion to sustain his bill of exceptions No. 1, wherein he requested the trial court to embody in its charge on threats the privilege of allowing appellant to take into consideration the words spoken by the deceased at the actual time of the shooting, in conjunction with the law relative to threats upon the part of the deceased. It is to be noted that in such paragraph of said charge the trial court did instruct the jury that in this connection they might take into consideration the other facts and circumstances of the case. It is also worthy of note that the trial court, in submitting appellant's plea of self-defense, gave to the appellant the benefit of the conduct, or the acts, or words of the deceased at the time of the killing, as viewed from appellant's standpoint alone, as a predicate upon which to base an acquittal, and it seems to us that was as far as it was necessary for the charge to go. The court's statement that the jury, when considering the question of threats, may take *Page 281 
into consideration the other facts and circumstances, should have furnished a wide enough range to encompass the words of the deceased not only at a prior time, but also those words and acts as well that were testified to by appellant at the scene of the killing.
Appellant's second ground of complaint of our original opinion is because the trial court failed to charge the jury that if the appellant believed that the deceased was reaching for a weapon, that the fact that deceased possessed no weapon at such time would not affect his right of self-defense. It is observed that the court gave a full and fair charge on self-defense, coupled with the right of appellant to go to the deceased and seek an explanation of some differences claimed to have existed between them relative to a certain trapping lease, and that if at such time either the deceased or his partner, Albert Theriot, made an unlawful attack upon appellant, and it reasonably appeared to appellant that he was in danger of losing his life or of receiving serious bodily injury to himself, as viewed from his standpoint alone, then it was not necessary for him to retreat, but that he would be justified in killing the deceased. We think this was as far as the court was required to go in such portion of his charge. To have gone further would have been the singling out of different phases of the defense, and might have eventuated in a charge on the weight of the testimony. The court practically told the jury what was desired by appellant, — but same was in a general term, — when he directed them that this right of self-defense should be viewed from appellant's standpoint alone.
Appellant's ground number three relates to a complaint because of the court's failure to give in charge to the jury the provisions of Art. 1224, P. C., which relates to a lesser attack. It will be observed from the original opinion that appellant's testimony precludes him from offering such a defense. But the appellant's attorneys argue that evidently appellant's testimony was not believed by the jury. That seems to be true; however we further observe that aside from appellant's testimony there was no other testimony that remotely touched upon such a defense. Hence it would not have been proper for the trial court to have charged on a phase of the case not presented by the testimony.
Appellant also complains of a certain proceeding wherein the district attorney asked the witness Wallace Richard regarding the witness' activities in procuring funds for the purpose of assisting the appellant in making his defense in this *Page 282 
cause. Under the court's qualification of said bill we are constrained to the view that no error is evidenced thereby.
We see no reason to recede from the views expressed in our original opinion, and the motion will be overruled.